DAUKSCH, Judge.
Appellant seeks review of the conviction and sentence in a kidnapping and sexual battery case.
We affirm both but write to say that if an appellant seeks “ ‘proportionality review’ of criminal penalties,” as this appellant does, then a record to support such a review must come from below (the trial court) and some direction on how to make such a review (from the supreme court) would be helpful. See Williams v. State, 630 So.2d 534 (Fla.1993).
AFFIRMED.
PETERSON and GRIFFIN, JJ., concur.